Anderson v City of New York (2018 NY Slip Op 02396)





Anderson v City of New York


2018 NY Slip Op 02396


Decided on April 5, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2018

Acosta, P.J., Tom, Oing, Moulton, JJ.


6224 306778/14

[*1]Stacey Anderson, Plaintiff-Appellant,
vThe City of New York, et al., Defendants-Respondents.


Sim & Record, LLP, Bayside (Sang J. Sim of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Eric Lee of counsel), for respondents.

Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered on or about December 2, 2016, which granted the motion of defendants the City of New York and Det. Maria Lopez-Cruz for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Dismissal of plaintiff's false arrest and malicious prosecution claims was proper where defendants submitted competent proof that during the execution of the search warrant plaintiff was in constructive possession of the drugs and paraphernalia in plain view in the living room of the apartment where plaintiff was arrested and that the police had probable cause to arrest her (see People v Manini, 79 NY2d 561, 573 [1992]; Boyd v City of New York, 143 AD3d 609 [1st Dept 2016]). Even accepting plaintiff's account that she was sleeping in a bedroom of the apartment when police arrived, she failed to raise a triable issue of fact regarding probable cause (see e.g. Walker v City of New York, 148 AD3d 469 [1st Dept 2017]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 5, 2018
CLERK